DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 18 March 2022 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 2, 4, and 6 are currently amended; claims 3, 5, and 7-20 are as previously presented.

In view of Applicant’s amendments to the claims and telephonic authorization to further amend the claims via Examiner’s amendment, all objections and rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel A. Tate (Reg. No. 60,870) on 04 April 2022.

The application has been amended as follows: 
In the claims:
8.	(Currently Amended) A non-transitory machine readable medium having stored thereon instructions comprising machine executable code which when executed by a machine, cause the machine to:
receive, by a file assembler hosted on a backup node, a request to access a requested version of a file of a consistency group;
identify, by the file assembler, backup data of the file backed up to the backup node, wherein the backup data corresponds to a version of the file different than the requested version of the file; 
clone [[a]]the file corresponding to the version of the file represented by the backup data, wherein the cloned file comprises 
maintain a change log populated with updates to the file corresponding to differences between versions of the file;
identify a subset of updates within [[a]]the change logthe requested version of the file 
apply the subset of updates to the cloned file to create a modified cloned file corresponding to the requested version of the file requested by the request;
determine that the subset of updates updated the first file block number within the mapping;
in response to determining that the subset of updates updated the first file block number within the mapping, modify the mapping to remap the first file block number from being mapped to the first physical volume block number to being mapped to a second physical volume block number corresponding to changed data within the subset of updates to create a modified mapping; and	
execute the request upon the modified cloned file utilizing the modified mapping.

13.	  (Currently Amended) The non-transitory machine readable medium of claim 8, wherein the request to access the file includes a version identifier of the requested version.

15.	(Currently Amended) An apparatus comprising:
a processor; and
a machine readable storage medium having machine executable code stored therein that is executable by the processor to cause the apparatus to:
receive, by a file assembler hosted on a backup node, a request to access a requested version of a file of a consistency group;
identify, by the file assembler, backup data of the file backed up to the backup node, wherein the backup data corresponds to a version of the file different than the requested version of the file; 
clone [[a]]the file corresponding to the version of the file represented by the backup data, wherein the cloned file comprises 
maintain a change log populated with updates to the file corresponding to differences between versions of the file;
identify a subset of updates within [[a]]the change logthe requested version of the file 
apply the subset of updates to the cloned file to create a modified cloned file corresponding to the requested version of the file requested by the request;
determine that the subset of updates updated the first file block number within the mapping;
in response to determining that the subset of updates updated the first file block number within the mapping, modify the mapping to remap the first file block number from being mapped to the first physical volume block number to being mapped to a second physical volume block number corresponding to changed data within the subset of updates to create a modified mapping; and	
execute the request upon the modified cloned file utilizing the modified mapping.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Ezra (US 2014/0149670 A1) and Barton (US 2012/0233522 A1) have already been discussed with respect to the non-amended portions of independent claims 1, 8, and 15 as set forth in the Final Rejection mailed 18 January 2022.
Valiyaparambil et al. (US 2007/0276885 A1) discloses backing up files in a consistency group and tracking changes to files in the consistency group in change journals. When a document is requested for retrieval for a given version at a recovery point, a baseline version of the file is retrieved and the change log is used to build the requested version from the differences as indicated in the changes in the change log (Abstract, [0031]; [0041]-[0043]; [0081]).
 Sarma (US 7,870,172 B1) also more explicitly discloses mapping a file block numbers to volume block numbers for a backed up file and updating the mappings in response to updates to the files (Figs. 5B-5C; Claim 1; Col. 13, Lines 30-54).
While the prior art references individually may disclose the elements of the independent claims, when the independent claims are considered as a whole, it would not have been obvious to combine the file retrieval such as in Valiyaparambil with the teachings of Ezra, Barton, and/or Sarma to create a clone with mappings file block numbers and physical volume block numbers and update the mappings of the cloned file specifically like is claimed in the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-7, 9-14, and 16-20 being definite, enabled by the specification, and further limiting to the independent claims 1, 8, and 15, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cisler et al. (US 2008/0034016 A1) discloses a method for backing up files in a consistency group.
Periyagaram et al. (US 2012/0330903 A1) discloses mapping file block numbers to physical volume block numbers for files in a snapshot (Fig. 10; [0083]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167